     3:16-cr-30067-SEM-TSH # 88   Page 1 of 7                                    E-FILED
                                                      Thursday, 16 July, 2020 03:07:45 PM
                                                            Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
                Plaintiff,              )
                                        )
     v.                                 )       Case No. 16-cr-30067
                                        )
KEVIN W. SCHAUL,                        )
                                        )
                Defendant.              )

                                OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Kevin W. Schaul’s amended

Motion for Compassionate Release (d/e 81) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is DENIED.

                             I. BACKGROUND

     On August 30, 2018, Defendant pleaded guilty to five counts

of health care fraud in violation of 18 U.S.C. § 1347. On March 29,

2019, the undersigned District Judge sentenced Defendant to 24

months’ imprisonment on each count to be served concurrently

with each other. The Court also imposed a three-year term of

supervised release on each count to be served concurrently.


                               Page 1 of 7
     3:16-cr-30067-SEM-TSH # 88   Page 2 of 7




Defendant is currently serving his sentence at the U.S. Medical

Center for Federal Prisoners (MCFP), in Springfield, Missouri.

Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed July 16, 2020).

Defendant’s projected release date is January 8, 2021. Id.

     On June 18, 2020, the Court received a letter from Defendant

which the Court construed as a pro se motion for compassionate

release (d/e 78) pursuant to 18 U.S.C. § 3582(c)(1)(A). On June 24,

2020, after appointment of the Office of the Federal Public

Defender, Defendant filed an Amended Motion for Compassionate

Release (d/e 81). Defendant requests compassionate release due to

the COVID-19 pandemic. Defendant is fifty-five years old and has

no underlying medical conditions.

     If released, Defendant proposes to live with his father and

stepmother in Augusta, Missouri. The United States Probation

Office, in a Memorandum (d/e 85) addressing Defendant’s request

for compassionate release, concludes that Defendant’s father’s

house appears to be an acceptable living situation for Defendant.

Id. at 2. Probation’s Memorandum also notes that Defendant has

no disciplinary record from his time in the custody of the Bureau of


                             Page 2 of 7
     3:16-cr-30067-SEM-TSH # 88   Page 3 of 7




Prisons (BOP). Id. at 1.

     On June 29, 2020, the Government filed a Response to

Defendant’s Motion for Compassionate Release (d/e 83). In the

Response, the Government argued that Defendant’s Motion should

be denied because Defendant has failed to exhaust his

administrative remedies and because Defendant does not meet the

requirements for compassionate release. Resp. 7.

     On July 16, 2020, the Court held a video conference hearing

on Defendant’s Amended Motion for Compassionate Release. As of

July 16, 2020, BOP reports one confirmed active inmate case of

COVID-19 at MCFP Springfield. See Federal Bureau of Prisons –

COVID-19 Cases, https://www.bop.gov/coronavirus/ (last accessed

July 16, 2020).

                            II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).


                             Page 3 of 7
     3:16-cr-30067-SEM-TSH # 88   Page 4 of 7




     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting 30

days from when the inmate made his or her request, whichever is

earlier. The statute now provides as follows:

     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing


                             Page 4 of 7
     3:16-cr-30067-SEM-TSH # 88   Page 5 of 7




     Commission.

18 U.S.C. § 3582(c)(1)(A).

     Having considered the relevant factors set forth in 18 U.S.C. §

3553(a), the Court concludes that Defendant has not established

that extraordinary and compelling reasons warrant a reduction in

his term of imprisonment. The spread of COVID-19 has presented

extraordinary and unprecedented challenges for the country and

poses a serious issue for prisons. Due to the infectious nature of

the virus, the Centers for Disease Control and Prevention (CDC) and

state governments have advised individuals to practice good hygiene

and social distancing and isolation. Socially distancing can be

difficult for individuals living or working in a prison. Defendant,

however, as conceded in the amended motion, “does not have any

self-evident risk factors for complications from COVID-19.” Am.

Mot. Compassionate Release 2; see also Centers for Disease Control

and Prevention, “Coronavirus Disease 2019 (COVID-19): People

Who Are at Increased Risk for Severe Illness,” available at

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-at-increased-risk.html.

     While the Court acknowledges that the offense for which


                             Page 5 of 7
     3:16-cr-30067-SEM-TSH # 88   Page 6 of 7




Defendant is presently incarcerated did not involve violence,

Defendant was held responsible for a total loss well in excess of

$500,000 and Defendant has a prior history of domestic violence

arrests. See PSR ¶¶ 25, 47-49, 51, d/e 50. Furthermore, according

to the Government’s response, Defendant is scheduled to be

released to a halfway house in less than a month on August 11,

2020.

     Finally, as noted previously, Defendant is fifty-five years old,

and has not been diagnosed with any condition that would increase

the risks of serious illness or death from COVID-19. Probation’s

Memorandum states that “[a] BOP health services report indicates

Mr. Schaul has no chronic medical illnesses and is not taking

prescribed medication.” Probation’s Mem. 1. The BOP medical

records filed by the Government confirm these facts. See d/e 86.

     The Court, taking all the relevant facts into account, finds that

Defendant has not established that there exist extraordinary and

compelling reasons that warrant a reduction in his term of

imprisonment.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Kevin W. Schaul’s


                             Page 6 of 7
     3:16-cr-30067-SEM-TSH # 88   Page 7 of 7




Amended Motion for Compassionate Release (d/e 81) and

Defendant’s pro se Motion for Compassionate Release (d/e 78) are

DENIED. This ruling does not preclude Defendant from filing

another motion for compassionate release in the future if

circumstances change.



ENTER: July 16, 2020

                                  /s/ Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                                  UNITED STATES DISTRICT JUDGE




                             Page 7 of 7
